UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4345


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JAMAAL RASHAAD BYERS,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Bruce H. Hendricks, District Judge. (8:15-cr-00838-BHH-1)


Submitted: December 19, 2017                                Decided: December 21, 2017


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wallace H. Jordan, Jr., Florence, South Carolina, for Appellant. Elizabeth Jeanne
Howard, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jamaal Rashaad Byers appeals the 37-month sentence imposed following his

guilty plea to possession of a firearm by a convicted felon in violation of 18 U.S.C.

§ 922(g)(1) (2012). On appeal, counsel for Byers filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), questioning whether the sentencing factors relied upon

by the district court were factually supported, but concluding that there are no meritorious

grounds for appeal. Although notified of his right to do so, Byers has not filed a pro se

supplemental brief. Finding no reversible error, we affirm.

       We review a sentence for reasonableness, applying a deferential abuse-of-

discretion standard. Gall v. United States, 552 U.S. 38, 51-52 (2007). We “must first

ensure that the district court committed no significant procedural error,” such as

improperly calculating the Sentencing Guidelines range, failing to consider the 18 U.S.C.

§ 3553(a) (2012) sentencing factors, or inadequately explaining the sentence imposed.

Id. at 51.

       Counsel suggests that the Government’s sentencing argument—that Byers created

a dangerous situation by driving without a license in a vehicle that contained a gun and

marijuana—was not supported by the record. However, the district court did not adopt

this argument. Rather, the court determined the sentence based on the need to protect the

public and to rehabilitate Byers, see 18 U.S.C. § 3553(a)(2)(C), (D), and relied on the

undisputed facts that the instant offense was committed while Byers was on probation,

that the offense involved a firearm, and that, within the last few years, Byers was

convicted of burglary and strong arm robbery. In addition, the district court correctly

                                             2
calculated the Guidelines range and amply explained its sentencing decision.           We

therefore conclude that Byers’ sentence is procedurally reasonable.

       Having found no procedural error, we examine the substantive reasonableness of

Byers’ sentence under “the totality of the circumstances.” Gall, 552 U.S. at 51. The

sentence imposed must be “sufficient, but not greater than necessary,” to satisfy the goals

of sentencing. 18 U.S.C. § 3553(a). We presume on appeal that a within-Guidelines

sentence is substantively reasonable. United States v. Louthian, 756 F.3d 295, 306 (4th

Cir. 2014). Here, by not showing that his within-Guidelines sentence “is unreasonable

when measured against the . . . § 3553(a) factors,” Byers has failed to rebut this

presumption. Id.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm Byers’ conviction and

sentence. * This court requires that counsel inform Byers, in writing, of the right to

petition the Supreme Court of the United States for further review. If Byers requests that

a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Byers.




       *
        To the extent Byers raises a legal sufficiency challenge, United States v. Gosselin
World Wide Moving, N.V., 411 F.3d 502, 515 (4th Cir. 2005), his constructive possession
of the firearm was sufficient to support his § 922(g)(1) conviction, United States v.
Lawing, 703 F.3d 229, 240 (4th Cir. 2012).


                                            3
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                          AFFIRMED




                                          4